Cardona, P.J.
Appeal from an order of the Family Court of Saratoga County (Hall, J.), entered March 20, 2008, which dismissed petitioner’s application, in a proceeding pursuant to Family Ct Act article 6, for violation of an order of disposition.
On March 14, 2008, petitioner filed a petition in Family Court alleging that the adoptive parents of her child, Stephen X. (born in 1989), violated the terms and conditions of the judicial surrender, dated July 8, 1998, by, among other things, denying her visitation with the child. Family Court dismissed the petition for lack of jurisdiction and this appeal ensued.
Family Court has jurisdiction to direct visitation only with a minor child (see Family Ct Act § 651). Under the Family Ct Act, a “minor” is defined as “a person who has not attained the age of eighteen years” (Family Ct Act § 119 [c]). Inasmuch as the subject child had attained the age of 18 years at the time that petitioner commenced this proceeding, Family Court did not err in dismissing the petition for lack of jurisdiction.
*793Peters, Kavanagh and Stein, JJ., concur. Ordered that the order is affirmed, without costs.